Title: To George Washington from Seth Warner, 23 December 1780
From: Warner, Seth
To: Washington, George


                        
                            Sir
                            Bennington 23d Decmr 1780
                        
                        Your Excellency’s favour of the 12th ulto informing me of the Reduction of my Regiment, with the liberal
                            Provision made by Congress to the retiring Officers, came duly to hand by Captain Moulton—I must confess that furloughing
                            my men was amiss, as it necessarily some what detains their joining Head Quarters; Although I then thought their naked and
                            destitute Situation would justify it. I have given the necessary Orders for those in this Quarter to rendezvous at
                            Stilwater, from which they will march the first of next Week, under the Commd of Captain David Baits and Lt Benoni Grant,
                            whom I would recommend to your Excellency as Gentlemen of Merit in the Capacity of Officers, and would request that they
                            might remain in the Service, in the Connecticut Line of the Army, in Case suitable vacancies may happen for them on the
                            New Establishment.
                        This I request for the Sake of the Men, who chiefly belong to that State.
                        Part of my Men are now in Connecticut, who are ordered to West Point under the Care of a faithful non
                            Commissioned Officer.
                        With respect to Mr Sherman’s Accounts, I have agreable to your Excellency’s Directions, appointed an Officer
                            quallified in Accounts to examine them, And have accordingly laid such Papers, &c. before him as I have been able
                            to collect for the purpose—Upon which, after Examination, he informs me that there being an essential Part of said
                            Sherman’s Accounts, (as he concludes) entirely lost, (or otherwise disignedly directed by said Sherman)
                            And that those which are found are in every sense so ridiculously deranged, that (in his opinion) it is utterly
                            impossible to effect any Settlement from them—Which I also conclude (however unfortunate it is to my Regimts) is really
                            the Case; And therefore a Settlement of the Regimental Accounts cannot be made.
                        As to my recruiting Accounts, I shall settle them myself, as soon as my Health will admit of riding.
                        Inclosed I transmit your Excellency, Returns of my Regiment, as nearly as can be in their present Situation;
                            And am With Sentiments of Respect & Esteem, Your Excellency’s very Obedient Humble Servant 
                        
                            Seth Warner

                        
                    